Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-1-2009

USA v. Eleazar Mendoza-Amar
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-3696




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Eleazar Mendoza-Amar" (2009). 2009 Decisions. Paper 1255.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1255


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                           NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                 No. 08-3696
                                 ___________


                       UNITED STATES OF AMERICA

                                      v.

                       ELEAZAR MENDOZA-AMARO,
                                      Appellant

                                 ___________


                On Appeal from the United States District Court
                      for the Middle District of Pennsylvania
                       (D.C. Criminal No. 07-cr-00503-001)
              District Judge: The Honorable Christopher C. Conner
                                  ___________

                   Submitted Under Third Circuit LAR 34.1(a)
                                May 21, 2009


         BEFORE: FUENTES, JORDAN, and NYGAARD, Circuit Judges.

                             (Filed: June 1, 2009)

                                 ___________

                          OPINION OF THE COURT
                               ___________


NYGAARD, Circuit Judge.
       Appellant Eleazar Mendoza-Amaro was convicted of illegally re-entering the

United States after having been convicted of an aggravated felony and having been

deported in violation of 8 U.S.C. § 1326(a) & (b)(2). Appellant concedes that there were

no factual or legal errors in the calculation of his guideline range. He also fails to assert

that the District Court failed to articulate its reasons for imposing the minimal guideline

sentence. Further, he does not assert that the District Court erred by failing to rule on any

extant motions or by indicating whether it was granting a departure. Appellant instead

only challenges the District Court’s reasonable application of the factors listed in 18

U.S.C. § 3553(a) to his case. We will affirm.

       If a district court’s decision contains no procedural error, we review for the

substantive reasonableness of the sentence imposed. To be substantively reasonable, the

final sentence must be premised upon appropriate and judicious consideration of the

relevant § 3553(a) factors. Our substantive reasonableness review takes into account the

totality of the circumstances, but recognizes the sentencing judge is in a superior position

to find facts and judge their import.

       The District Court here sentenced Appellant to seventy-one months’ imprisonment,

which was at the bottom of the seventy- to eighty-seven month range. Because this

sentence of seventy months is within the Guidelines range, it is less likely to be

unreasonable. The District Court gave an extensive and thorough statement of its

reasons, carefully considering all of Appellant’s arguments and weighed all of the



                                               2
relevant information in arriving at its decision. As required by 18 U.S.C. § 3553(a), the

District Court gave due consideration to Appellant’s circumstances. Moreover, the

District Court heard argument on the severity of Appellant’s criminal record.

Accordingly, the District Court concluded that a seventy-month sentence was fair. On the

record before us, we cannot say that the District Court abused its discretion in imposing

the sentence.

       For the above-stated reasons, we will affirm the District Court's sentence.




                                             3